Title: From George Washington to John Hancock, 8 December 1776
From: Washington, George
To: Hancock, John



Sir
Mr Berkley’s Sommerseat Decr 8th 1776

Colo. Reed would inform you of the Intelligence which I first met with on the Road from Trenton to Princeton Yesterday. Before I got to the latter, I received a Second express informing me, that as the Enemy were advancing by different Routs and attempting by One to get in the rear of our Troops which were there & whose numbers were small and the place by no means defensible, they had judged it prudent to retreat to Trenton—The retreat was accordingly made, and since to this side of the River.
This information I thought it my duty to communicate as soon as possible, as there is not a moments time to be lost in assembling such force as can be collected and as the object of the Enemy cannot now be doubted in the smallest degree. Indeed I shall be out in my conjecture (for it is only conjecture), if the late imbarkation at New York, is not for Delaware river, to cooperate with the Army under the immediate command of Genl Howe, who I am informed from good authority is with the British Troops and his whole force upon this Route.
I have no certain intelligence of Genl Lee, although I have sent frequent Expresses to him and lately a Colo. Humpton to bring me some accurate Accounts of his situation. I last night dispatched another Gentn to him—Major Hoops, desiring he would hasten his march to the Delaware in which I would provide Boats near a place called Alexandria for the transportation of his Troops. I can not account for the slowness of his March.
In the disordered & moving state of the Army I cannot get returns, but from the best accounts we had between Three thousand & 3500 Men before the Philadelphia Militia and German Batallion arrived, they amount to about Two thousand. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington

